


Exhibit 10.1

 

EXECUTION VERSION

 

AMENDMENT NO. 2 TO CREDIT AGREEMENT

 

AMENDMENT NO. 2 TO CREDIT AGREEMENT (this “Amendment”), dated as of
September 17, 2009, among POLYMER GROUP, INC., a Delaware corporation (the
“Borrower”), the Lenders party hereto and CITICORP NORTH AMERICA, INC., as
Administrative Agent (in such capacity, the “Administrative Agent”), amends that
certain Credit Agreement (as amended, modified or waived prior to the date
hereof, the “Credit Agreement”), dated as of November 22, 2005, among the
Borrower, each Person from time to time party thereto as a Lender, CITICORP
NORTH AMERICA, INC., as Administrative Agent, Documentation Agent, Syndication
Agent and Collateral Agent, and CITIGROUP GLOBAL MARKETS INC., as sole lead
arranger and sole bookrunner (the “Lead Arranger”).  Capitalized terms used
herein and not otherwise defined shall have the meanings assigned to such terms
in the Credit Agreement.

 

W I T N E S S E T H:

 

WHEREAS, the Borrower has requested and certain Revolving Lenders (“Extending
Revolving Lenders”) have agreed to extend the maturity of all or a portion of
their Revolving Credit Commitments and Revolving Loans;

 

WHEREAS, the Borrower has requested and certain Term Lenders (“Extending Term
Lenders”) have agreed to extend the maturity of all or a portion of their Term
Loans; and

 

WHEREAS, the Borrower has requested that the Lenders agree to amend certain
provisions of the Credit Agreement as provided for herein;

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

 


SECTION 1.     AMENDMENTS TO CREDIT AGREEMENT.  EFFECTIVE AS OF THE AMENDMENT
EFFECTIVE DATE (AS DEFINED BELOW), THE CREDIT AGREEMENT IS AMENDED AS FOLLOWS:


 


(A)           AMENDMENTS TO SECTION 1.1: DEFINED TERMS.


 


(I)                                     THE FOLLOWING DEFINITIONS SHALL BE ADDED
IN PROPER ALPHABETICAL SEQUENCE:


 

(A)                              “Amendment No. 2” means Amendment No. 2 to this
Agreement, effective as of the Second Amendment Effective Date.

 

(B)                                “Cash Collateralize” means, in respect of an
obligation, to provide and pledge (as a first priority perfected security
interest) cash collateral in Dollars, at a location and pursuant to
documentation in form and substance reasonably satisfactory to each of the
Administrative Agent, the Issuing Bank (in the case of obligations owing to the
Issuing Bank) and the Swingline Lender (in the case of obligations owing to the
Swingline Lender) (and “Cash Collateral” and “Cash Collateralization” have
corresponding meanings).

 

(C)                                “Defaulting Lender” means, at any time, a
Lender as to which the Administrative Agent has notified the Borrower that
(i) such Lender has failed for three or more Business Days to comply with its
obligations under

 

--------------------------------------------------------------------------------


 

this Agreement to make a Loan, make a payment to the Issuing Bank in respect of
an LC Disbursement and/or make a payment to the Swingline Lender in respect of a
Swingline Loan (each a “funding obligation”), (ii) such Lender has notified the
Administrative Agent, or has stated publicly, that it will not comply with any
such funding obligation hereunder, or has defaulted on its funding obligations
under any other loan agreement or credit agreement or other similar agreements,
(iii) such Lender has, for three or more Business Days, failed to confirm in
writing to the Administrative Agent, in response to a written request of the
Administrative Agent (a copy of which was sent to the Borrower), that it will
comply with its funding obligations hereunder or (iv) a Lender Insolvency Event
has occurred and is continuing with respect to such Lender.  Any determination
that a Lender is a Defaulting Lender under clauses (i) through (iv) above will
be made by the Administrative Agent in its reasonable discretion acting in good
faith.  The Administrative Agent will promptly send to all parties hereto a copy
of any notice to the Borrower provided for in this definition.

 

(D)                               “Existing Revolving Credit Tranche” shall have
the meaning provided in Section 2.21(b).

 

(E)                                 “Existing Revolving Loans” shall have the
meaning provided in Section 2.21(b).

 

(F)                                 “Existing Term Loan Tranche” shall have the
meaning provided in Section 2.21(a).

 

(G)                                “Existing Tranche” means any Existing Term
Loan Tranche or Existing Revolving Credit Tranche.

 

(H)                               “Extended Loans/Commitments” means Extended
Term Loans and/or Extended Revolving Credit Commitments.

 

(I)                                    “Extended Revolving Credit Commitments”
shall have the meaning provided in Section 2.21(b).

 

(J)                                   “Extended Revolving Loans” shall have the
meaning provided in Section 2.21(b).

 

(K)                               “Extended Term Loans” shall have the meaning
provided in Section 2.21(a).

 

(L)                                 “Extending Lender” shall have the meaning
provided in Section 2.21(c).

 

(M)                            “Extension Amendment” shall have the meaning
provided in Section 2.21(d).

 

(N)                               “Extension Date” means any date on which any
Existing Term Loan Tranche or Existing Revolving Credit Tranche is converted to
extend the related scheduled maturity date(s) in accordance with Section 2.21.

 

2

--------------------------------------------------------------------------------


 

(O)                               “Extension Election” shall have the meaning
provided in Section 2.21(c).

 

(P)                                 “Extension Request” means any Term Loan
Extension Request or Revolving Credit Extension Request.

 

(Q)                               “Extension Series” means all Extended Term
Loans or Extended Revolving Credit Commitments that are established pursuant to
the same Extension Amendment (or any subsequent Extension Amendment to the
extent such Extension Amendment expressly provides that the Extended Term Loans
or Extended Revolving Credit Commitments, as applicable, provided for therein
are intended to be a part of any previously established Extension Series).

 

(R)                                “Lender Insolvency Event” means that (i) a
Lender or its Parent Company is insolvent, or is generally unable to pay its
debts as they become due, or admits in writing its inability to pay its debts as
they become due, or makes a general assignment for the benefit of its creditors,
or (ii) such Lender or its Parent Company is the subject of a bankruptcy,
insolvency, reorganization, liquidation or similar proceeding, or a receiver,
trustee, conservator, intervenor or sequestrator or the like has been appointed
for such Lender or its Parent Company, or such Lender or its Parent Company has
taken any action authorizing or indicating its consent to or acquiescence in any
such proceeding or appointment.

 

(S)                                 “Non-Defaulting Lender” means, at any time,
a Lender that is not a Defaulting Lender.

 

(T)                                “Parent Company” means, with respect to a
Lender, the bank holding company (as defined in Federal Reserve Board Regulation
Y), if any, of such Lender, and/or any Person owning, beneficially or of record,
directly or indirectly, a majority of the shares of such Lender.

 

(U)                               “Permitted Refinancing Debt” means senior
secured or unsecured notes or loans of the Borrower issued for cash (which notes
or loans, if secured, may either be secured by a first priority Lien on the
Collateral that is pari passu with the Lien securing the Obligations or may be
secured by a Lien ranking junior to the Lien on the Collateral securing the
Obligations), (a) the terms of which do not provide for any scheduled repayment,
mandatory redemption or sinking fund obligations prior to the latest Term Loan
Maturity Date (other than customary offers to repurchase upon a change of
control, asset sale or event of loss, customary acceleration rights after an
event of default and, in the case of Permitted Refinancing Debt in the form of
loans, amortization payments not in excess of 1% per annum), (b) the covenants,
events of default, guarantees, collateral and other terms of which (other than
interest rate and redemption premiums), taken as a whole, are not more
restrictive to the Borrower and the Subsidiaries than those in this Agreement
and (c) of which no Subsidiary of the Borrower (other than a Subsidiary Loan
Party) is an obligor and which are not secured by any assets other than the
Collateral.

 

3

--------------------------------------------------------------------------------


 

(V)                                “Permitted Refinancing Debt Documents” means
any document or instrument issued or executed and delivered with respect to any
Permitted Refinancing Debt (or any Permitted Refinancing thereof permitted by
Section 6.01(xvi)) by any Loan Party.

 

(AA)                    “PERMITTED REFINANCING DEBT OBLIGATIONS” MEANS ALL
ADVANCES TO, AND DEBTS, LIABILITIES, OBLIGATIONS, COVENANTS AND DUTIES OF, ANY
LOAN PARTY ARISING UNDER ANY PERMITTED REFINANCING DEBT DOCUMENT, WHETHER DIRECT
OR INDIRECT (INCLUDING THOSE ACQUIRED BY ASSUMPTION), ABSOLUTE OR CONTINGENT,
DUE OR TO BECOME DUE, NOW EXISTING OR HEREAFTER ARISING AND INCLUDING INTEREST
AND FEES THAT ACCRUE AFTER THE COMMENCEMENT BY OR AGAINST ANY LOAN PARTY OR ANY
AFFILIATE THEREOF OF ANY PROCEEDING UNDER ANY BANKRUPTCY OR INSOLVENCY LAW
NAMING SUCH PERSON AS THE DEBTOR IN SUCH PROCEEDING, REGARDLESS OF WHETHER SUCH
INTEREST AND FEES ARE ALLOWED CLAIMS IN SUCH PROCEEDING.

 

(BB)                        “REVOLVING CREDIT EXTENSION REQUEST” SHALL HAVE THE
MEANING PROVIDED IN SECTION 2.21(B).

 

(CC)                        “SECOND AMENDMENT EFFECTIVE DATE” MEANS
SEPTEMBER 17, 2009.

 

(DD)                      “TERM LOAN EXTENSION REQUEST” SHALL HAVE THE MEANING
PROVIDED IN SECTION 2.21(A).

 

(EE)                          “TRANCHE” MEANS, WITH RESPECT TO (I) ANY TERM
LOAN, WHETHER SUCH TERM LOAN IS A TRANCHE 1 TERM LOAN, TRANCHE 2 TERM LOAN OR
SUCH OTHER TRANCHE OF TERM LOAN CREATED PURSUANT TO AN EXTENSION AMENDMENT,
(II) ANY REVOLVING CREDIT COMMITMENT, WHETHER SUCH REVOLVING CREDIT COMMITMENT
IS A TRANCHE 1 REVOLVING CREDIT COMMITMENT, TRANCHE 2 REVOLVING CREDIT
COMMITMENT OR SUCH OTHER TRANCHE OF REVOLVING CREDIT COMMITMENT CREATED PURSUANT
TO AN EXTENSION AMENDMENT AND (III) ANY REVOLVING LOAN, WHETHER SUCH REVOLVING
LOAN IS A TRANCHE 1 REVOLVING LOAN, TRANCHE 2 REVOLVING LOAN OR SUCH OTHER
TRANCHE OF REVOLVING LOAN CREATED PURSUANT TO AN EXTENSION AMENDMENT.

 

(FF)                          “TRANCHE 1 REVOLVING CREDIT COMMITMENT” MEANS,
WITH RESPECT TO EACH REVOLVING LENDER, THE COMMITMENT OF SUCH REVOLVING LENDER
TO MAKE TRANCHE 1 REVOLVING LOANS AND TO ACQUIRE PARTICIPATIONS IN LETTERS OF
CREDIT AND SWINGLINE LOANS HEREUNDER, EXPRESSED IN EACH CASE AS AN AMOUNT
REPRESENTING THE MAXIMUM PRINCIPAL AMOUNT OF SUCH REVOLVING LENDER’S REVOLVING
CREDIT EXPOSURE OF SUCH TRANCHE HEREUNDER, AS THE SAME MAY BE REDUCED FROM TIME
TO TIME PURSUANT TO THE PROVISIONS OF THIS AGREEMENT.

 

(GG)                        “TRANCHE 1 REVOLVING LOANS” MEANS REVOLVING LOANS
MADE IN RESPECT OF TRANCHE 1 REVOLVING CREDIT COMMITMENTS.

 

(HH)                      “TRANCHE 1 TERM LOANS” MEANS ALL TERM LOANS OTHER THAN
TRANCHE 2 TERM LOANS OR ANY OTHER EXTENDED TERM LOANS CONVERTED PURSUANT TO AN
EXTENSION AMENDMENT.

 

4

--------------------------------------------------------------------------------


 

(II)                                “TRANCHE 2 REVOLVING CREDIT COMMITMENT”
MEANS, WITH RESPECT TO EACH REVOLVING LENDER, THE COMMITMENT OF SUCH REVOLVING
LENDER TO MAKE TRANCHE 2 REVOLVING LOANS AND TO ACQUIRE PARTICIPATIONS IN
LETTERS OF CREDIT AND SWINGLINE LOANS HEREUNDER, EXPRESSED IN EACH CASE AS AN
AMOUNT REPRESENTING THE MAXIMUM PRINCIPAL AMOUNT OF SUCH REVOLVING LENDER’S
REVOLVING CREDIT EXPOSURE OF SUCH TRANCHE HEREUNDER, AS THE SAME MAY BE REDUCED
FROM TIME TO TIME PURSUANT TO THE PROVISIONS OF THIS AGREEMENT.

 

(JJ)                              “TRANCHE 2 REVOLVING LOANS” MEANS REVOLVING
LOANS MADE IN RESPECT OF TRANCHE 2 REVOLVING CREDIT COMMITMENTS.

 

(KK)                      “Tranche 2 Term Loans” means Term Loans converted to
Tranche 2 Term Loans on the Second Amendment Effective Date pursuant to
Section 2.21(f) or thereafter pursuant to the terms of an Extension Amendment.

 


(II)                                  THE DEFINITION OF “ACQUISITION
CONSIDERATION” IS AMENDED AND RESTATED AS FOLLOWS:


 

“Acquisition Consideration” means the purchase consideration for any Permitted
Acquisition and all other payments by the Borrower or any of its Subsidiaries in
exchange for, or as part of, or in connection with any Permitted Acquisition,
whether paid in cash or by the transfer of other assets of the Borrower or any
of its Subsidiaries (other than Equity Interests of the Borrower or proceeds
from the issuance thereof) or deferred for payment at any future time, and all
payments representing the purchase price and any contingent consideration
recorded as a liability as required by GAAP.

 


(III)                               THE DEFINITION OF “ALTERNATE BASE RATE” IS
AMENDED AND RESTATED AS FOLLOWS:


 

“Alternate Base Rate” means for any day, a rate per annum equal to the highest
of (a) the Administrative Agent’s Base Rate in effect on such day, (b) 0.5% per
annum above the latest three-week moving average of secondary market morning
offering rates in the United States for three-month certificates of deposit of
major United States money market banks, such three-week moving average being
determined weekly on each Monday (or, if any such day is not a Business Day, on
the next succeeding Business Day) for the three-week period ending on the next
previous Friday by the Administrative Agent on the basis of such rates reported
by certificate of deposit dealers to and published by the Federal Reserve Bank
of New York or, if such publication shall be suspended or terminated, on the
basis of quotations for such rates received by the Administrative Agent from
three New York certificate of deposit dealers of recognized standing selected by
the Administrative Agent, in either case adjusted to the nearest 0.25% or, if
there is no nearest 0.25%, to the next higher 0.25% (the “Certificate of Deposit
Rate”), (c) the Federal Funds Rate in effect on such day plus 1/2 of 1% and
(d) with respect to Tranche 2 Term Loans and Tranche 2 Revolving Loans, 3.50%. 
Any change in the Alternate Base Rate due to a change in the Base Rate, the
Certificate of Deposit Rate or the Federal Funds Rate shall be effective as of
the opening of business on the effective day of such change in

 

5

--------------------------------------------------------------------------------


 

the Base Rate, the Certificate of Deposit Rate or the Federal Funds Rate,
respectively.

 


(IV)                              THE DEFINITION OF “APPLICABLE RATE” IS AMENDED
AND RESTATED AS FOLLOWS:


 

“Applicable Rate” means, for any day, (i) with respect to Tranche 1 Term Loans,
(A) 1.25% per annum, in the case of ABR Loans, and (B) 2.25% per annum, in the
case of Eurodollar Loans, (ii) with respect to Tranche 2 Term Loans, (A) 3.50%
per annum, in the case of ABR Loans, and (B) 4.50% per annum, in the case of
Eurodollar Loans, (iii) with respect to any other Tranches of Term Loans
established after the Second Amendment Effective Date, the rates set forth in
the applicable Extension Amendment, (iv) with respect to Tranche 1 Revolving
Loans, (A) before the Trigger Date, (x) 1.25% per annum, in the case of ABR
Loans, and (y) 2.25% per annum, in the case of Eurodollar Loans, and (B) on and
after the applicable Trigger Date, the applicable rate per annum set forth in
the table below (x) under the caption “ABR Tranche 1 Revolving Loans Spread,” in
the case of ABR Loans, and (y) under the caption “Eurodollar Tranche 1 Revolving
Loans Spread,” in the case of Eurodollar Loans, in each case based upon the
Total Leverage Ratio as of the most recent determination date, (v) with respect
to Tranche 2 Revolving Loans, (A) before the Trigger Date, (x) 3.50% per annum,
in the case of ABR Loans, and (y) 4.50% per annum, in the case of Eurodollar
Loans and (B) on and after the applicable Trigger Date, the applicable rate
per annum set forth in the table below (x) under the caption “ABR Tranche 2
Revolving Loans Spread,” in the case of ABR Loans, and (y) under the caption
“Eurodollar Tranche 2 Revolving Loans Spread,” in the case of Eurodollar Loans,
in each case based upon the Total Leverage Ratio as of the most recent
determination date, and (vi) with respect to any other Tranches of Revolving
Loans established after the Second Amendment Effective Date, the rates set forth
in the applicable Extension Amendment.  In addition, the Applicable Rate in
respect of Tranche 2 Term Loans shall be adjusted as provided in clause (y) of
Section 2.21.

 

 

Total
Leverage Ratio

 

ABR
Tranche 1
Revolving
Loans
Spread

 

Eurodollar
Tranche 1
Revolving Loans
Spread

 

ABR
Tranche 2
Revolving
Loans
Spread

 

Eurodollar
Tranche 2
Revolving
Loans
Spread

 

 

>3.00 to 1.00

 

1.25

%

2.25

%

3.50

%

4.50

%

 

<3.00 to 1.00
>2.50 to 1.00

 

1.00

%

2.00

%

3.25

%

4.25

%

 

<2.50 to 1.00

 

0.75

%

1.75

%

3.00

%

4.00

%

 

For purposes of such calculation of the Applicable Rate with respect to Tranche
1 Revolving Loans and Tranche 2 Revolving Loans on and after the applicable
Trigger Date, (i) the Total Leverage Ratio shall be determined as of the end of
each fiscal quarter of the Borrower’s fiscal year based upon the Borrower’s

 

6

--------------------------------------------------------------------------------


 

consolidated financial statements delivered pursuant to Section 5.01(a) or
(b) and (ii) each change in the Applicable Rate resulting from a change in the
Total Leverage Ratio shall be effective three (3) Business Days after the date
on which the Administrative Agent shall have received the applicable financial
statements and a Compliance Certificate calculating the Total Leverage Ratio. 
If at any time the Borrower has not submitted to the Administrative Agent the
applicable information as and when required under Section 5.01(a) or (b), the
Applicable Rate shall be the highest rate set forth in the table above until
such time as the Borrower has provided the information required under
Section 5.01(a) or (b).  Within one (1) Business Day of receipt of the
applicable information as and when required under Section 5.01(a) or (b), the
Administrative Agent shall give each Lender telefacsimile or telephonic notice
(confirmed in writing) of the Applicable Rate in effect from such date.

 


(V)                                 THE DEFINITION OF “COMMITMENT FEE
PERCENTAGE” IS AMENDED AND RESTATED AS FOLLOWS:


 

“Commitment Fee Percentage” means (i) 0.50% per annum in the case of Tranche 1
Revolving Credit Commitments, (ii) 0.75% per annum in the case of Tranche 2
Revolving Credit Commitments and (iii) such percentage as set forth in the
applicable Extension Amendment in the case of any other Tranche of Revolving
Credit Commitments; provided, however, that, in the case of Tranche 1 Revolving
Credit Commitments, after the Trigger Date applicable thereto, the Commitment
Fee Percentage shall mean the applicable percentage set forth in the table below
under the appropriate caption:

 

 

 

Total Leverage Ratio

 

Tranche 1 Commitment Fee
Percentage

 

 

 

 

 

>2.50:1

 

0.500

%

 

 

 

 

<2.50:1

 

0.375

%

 

 

 

For purposes of such calculation of the Commitment Fee Percentage with respect
to Tranche 1 Revolving Credit Commitments on and after the Trigger Date, (i) the
Total Leverage Ratio shall be determined as of the end of each fiscal quarter of
the Borrower’s fiscal year based upon the Borrower’s consolidated financial
statements delivered pursuant to Section 5.01(a) or (b) and (ii) each change in
the Commitment Fee Percentage resulting from a change in the Total Leverage
Ratio shall be effective three (3) Business Days after the date on which the
Administrative Agent shall have received the applicable financial statements and
a Compliance Certificate calculating the Total Leverage Ratio.  If at any time
the Borrower has not submitted to the Administrative Agent the applicable
information as and when required under Section 5.01(a) or (b), the Commitment
Fee Percentage shall be the higher rate set forth in the table above until such
time as the Borrower has provided the information required under
Section 5.01(a) or (b).  Within one (1) Business Day of receipt of the
applicable information as and when required under Section 5.01(a) or (b), the
Administrative Agent shall give each Lender telefacsimile or telephonic notice
(confirmed in writing) of the Commitment Fee Percentage in effect from such
date.

 


(VI)                              THE DEFINITION OF “INTEREST PERIOD” IS AMENDED
BY INSERTING THE PHRASE “NEXT SUCCEEDING” BEFORE EACH REFERENCE TO “REVOLVING
CREDIT MATURITY DATE” THEREIN.


 


7

--------------------------------------------------------------------------------



 


(VII)                           THE DEFINITION OF “LIBO RATE” IS AMENDED AND
RESTATED AS FOLLOWS:


 


“LIBO RATE” MEANS, WITH RESPECT TO ANY EURODOLLAR BORROWING FOR ANY INTEREST
PERIOD THE HIGHER OF (A) (I) THE RATE APPEARING ON PAGE 3750 OF THE TELERATE
SERVICE (OR ON ANY SUCCESSOR OR SUBSTITUTE PAGE OF SUCH SERVICE, OR ANY
SUCCESSOR TO OR SUBSTITUTE FOR SUCH SERVICE, PROVIDING RATE QUOTATIONS
COMPARABLE TO THOSE CURRENTLY PROVIDED ON SUCH PAGE OF SUCH SERVICE, AS
DETERMINED BY THE ADMINISTRATIVE AGENT FROM TIME TO TIME FOR PURPOSES OF
PROVIDING QUOTATIONS OF INTEREST RATES APPLICABLE TO DOLLAR DEPOSITS IN THE
LONDON INTERBANK MARKET) AT APPROXIMATELY 11:00 A.M., LONDON TIME, TWO BUSINESS
DAYS PRIOR TO THE COMMENCEMENT OF SUCH INTEREST PERIOD, AS THE RATE FOR DOLLAR
DEPOSITS WITH A MATURITY COMPARABLE TO SUCH INTEREST PERIOD, OR IN THE EVENT
THAT SUCH RATE IS NOT AVAILABLE, (II) THEN THE RATE SUPPLIED TO THE
ADMINISTRATIVE AGENT AT ITS REQUEST QUOTED BY THE REFERENCE BANKS IN THE LONDON
INTERBANK MARKET AS OF THE DAY TWO BUSINESS DAYS PRIOR TO THE COMMENCEMENT OF
SUCH INTEREST PERIOD AS THE RATE FOR DOLLAR DEPOSITS WITH A MATURITY COMPARABLE
TO SUCH INTEREST PERIOD, AND (B) WITH RESPECT TO TRANCHE 2 TERM LOANS AND
TRANCHE 2 REVOLVING LOANS, 2.50% PER ANNUM.


 


(VIII)                        THE DEFINITION OF “QRTC AMOUNT” SHALL BE AMENDED
BY REPLACING “$75.0 MILLION” WITH “$90.0 MILLION”.


 


(IX)                                THE DEFINITION OF “REVOLVING CREDIT
COMMITMENT PERIOD” IS AMENDED AND RESTATED AS FOLLOWS:


 

“Revolving Credit Commitment Period” means (i) with respect to the Tranche 1
Revolving Credit Commitments, the period from and including the Effective Date
to but not including the Tranche 1 Revolving Credit Maturity Date or any earlier
date on which the Tranche 1 Revolving Credit Commitments to make Revolving Loans
pursuant to Section 2.01 shall terminate as provided herein, (ii) with respect
to the Tranche 2 Revolving Credit Commitments, the period from and including the
Second Amendment Effective Date to but not including the Tranche 2 Revolving
Credit Maturity Date or any earlier date on which the Tranche 2 Revolving Credit
Commitments to make Revolving Loans pursuant to Section 2.01 shall terminate as
provided herein and (iii) with respect to any other Tranche of Revolving Credit
Commitments, the period from and including the date such Tranche of Revolving
Credit Commitments is established to but not including the maturity date set
forth in the applicable Extension Amendment or any earlier date on which such
Tranche of Revolving Credit Commitments to make Revolving Loans pursuant to
Section 2.01 shall terminate as provided herein.  Unless the context otherwise
requires, references to the Revolving Credit Commitment Period in this Agreement
shall mean the Revolving Credit Commitment Period ending on the latest Revolving
Credit Maturity Date then in effect.

 


(X)                                   THE DEFINITION OF “REVOLVING CREDIT
EXPOSURE” IS AMENDED AND RESTATED AS FOLLOWS:


 

“Revolving Credit Exposure” means with respect to any Revolving Lender at any
time, (i) in the case of the Total Revolving Credit Commitment, the sum of
(a) the aggregate principal amount at such time of all outstanding Revolving
Loans of such Revolving Lender, plus (b) such Revolving Lender’s LC Exposure at
such time, plus (c) such Revolving Lender’s Commitment Percentage

 

8

--------------------------------------------------------------------------------


 

of the aggregate principal amount at such time of all outstanding Swingline
Loans and (ii) in the case of the Revolving Credit Commitments of any single
Tranche, the sum of (x) the aggregate principal amount at such time of all
outstanding Revolving Loans of such Tranche of such Revolving Lender, plus
(y) such Revolving Lender’s LC Exposure at such time multiplied by a fraction,
with the numerator equal to the Revolving Credit Commitments of such Tranche
held by such Lender and with the denominator equal to the aggregate Revolving
Credit Commitments held by such Lender, plus (z) such Revolving Lender’s
Commitment Percentage of the aggregate principal amount at such time of all
outstanding Swingline Loans multiplied by a fraction, with the numerator equal
to the Revolving Credit Commitments of such Tranche held by such Lender and with
the denominator equal to the aggregate Revolving Credit Commitments held by such
Lender.

 


(XI)                                THE DEFINITION OF “REVOLVING CREDIT MATURITY
DATE” IS AMENDED AND RESTATED AS FOLLOWS:


 

“Revolving Credit Maturity Date” means (i) November 22, 2010, in the case of the
Tranche 1 Revolving Credit Commitments (the “Tranche 1 Revolving Credit Maturity
Date”), (ii) November 22, 2013, in the case of the Tranche 2 Revolving Credit
Commitments (the “Tranche 2 Revolving Credit Maturity Date”); provided that if,
on August 24, 2012 more than $10,000,000 of Tranche 1 Term Loans remain
outstanding (it being understood that “outstanding” for this purpose shall
include Tranche 1 Term Loans converted to Extension Term Loans that mature on or
prior to February 20, 2014 and that are outstanding on August 24, 2012), the
Tranche 2 Revolving Credit Maturity Date shall be August 24, 2012 and (iii) the
maturity date set forth in the applicable Extension Amendment, in the case of
any other Tranche of Revolving Credit Commitments.  Unless the context otherwise
requires, references to the Revolving Credit Maturity Date in this Agreement
shall mean the latest maturity date of any Tranche of Revolving Credit
Commitments then in effect.

 


(XII)                             THE DEFINITION OF “TERM LOAN MATURITY DATE” IS
AMENDED AND RESTATED AS FOLLOWS:


 

“Term Loan Maturity Date” means (i) November 22, 2012, in the case of the
Tranche 1 Term Loans (the “Tranche 1 Term Loan Maturity Date”),
(ii) November 22, 2014, in the case of the Tranche 2 Term Loans (the “Tranche 2
Term Loan Maturity Date”) and (iii) the maturity date set forth in the
applicable Extension Amendment, in the case of any other Tranche of Term Loans.

 


(XIII)                          THE DEFINITION OF “TRIGGER DATE” IS AMENDED AND
RESTATED AS FOLLOWS:


 

“Trigger Date” means (i) in the case of Tranche 1 Revolving Credit Commitments
and Tranche 1 Revolving Loans, the date on which a Compliance Certificate for
the first quarter ending after the Effective Date shall have been received by
the Administrative Agent pursuant to Section 5.01(a) or (b) and (ii) in the case
of Tranche 2 Revolving Credit Commitments and Tranche 2 Revolving Loans, the
date on which a Compliance Certificate for the first quarter ending after the
Second Amendment Effective Date shall have been received by the Administrative
Agent pursuant to Section 5.01(a) or (b).

 

9

--------------------------------------------------------------------------------



 


(B)           AMENDMENTS TO SECTION 2:  AMOUNT AND TERMS OF CREDIT.


 


(I)                                     SECTION 2.01(A) IS AMENDED AND RESTATED
AS FOLLOWS:


 

“(a)       Subject to the terms and conditions hereof, (i) each Term Lender
severally agrees to make a Term Loan in Dollars to the Borrower on the Effective
Date in a principal amount not exceeding its Term Commitment and (ii) with
respect to each Tranche of Revolving Credit Commitments, each Revolving Lender
holding Revolving Credit Commitments of such Tranche severally agrees to make
Revolving Loans in Dollars to the Borrower from time to time during the
Revolving Credit Commitment Period applicable to such Tranche.  Amounts repaid
or prepaid in respect of the Term Loans may not be reborrowed.  During the
Revolving Credit Commitment Period the Borrower may use the Revolving Credit
Commitments by borrowing, prepaying the Revolving Loans in whole or in part, and
reborrowing, all in accordance with the terms and conditions hereof. 
Notwithstanding anything to the contrary contained in this Agreement, in no
event may Revolving Loans be borrowed under this Article II if, after giving
effect thereto (and to any concurrent repayment or prepayment of Loans), (i) the
Aggregate Revolving Credit Exposure would exceed the Total Revolving Credit
Commitment then in effect, (ii) the Revolving Credit Exposure of any Revolving
Lender would exceed such Revolving Lender’s Revolving Credit Commitment or
(iii) the Revolving Credit Exposure of any Revolving Lender with respect to any
particular Tranche would exceed such Revolving Lender’s Revolving Credit
Commitment with respect to such Tranche.”.

 


(II)                                  SECTION 2.03 IS AMENDED BY:


 

(A)                              replacing clause (ii) of the proviso in the
final sentence of paragraph (a) thereof with the following: “(ii) no Loan may be
converted into a Eurodollar Loan after the date that is one month prior to the
applicable Revolving Credit Maturity Date or the applicable Term Loan Maturity
Date, as the case may be, of such Loan”; and

 

(B)                                replacing clause (ii) of the first proviso in
the first sentence of paragraph (b) thereof with the following: “after the date
that is one month prior to the applicable Revolving Credit Maturity Date or the
applicable Term Loan Maturity Date, as the case may be, of such Loan”.

 


(III)                               SECTION 2.04(A) IS AMENDED BY REPLACING
CLAUSE (II) OF THE FIRST SENTENCE THEREOF WITH THE FOLLOWING:


 

“(ii)       the principal amount of any borrowing of Swingline Loans may not
exceed the aggregate amount of the Available Revolving Credit Commitments of all
Revolving Lenders immediately prior to such borrowing or result in (1) the
Aggregate Revolving Credit Exposure then outstanding exceeding the Total
Revolving Credit Commitments then in effect or (2) the Revolving Credit Exposure
of any Revolving Lender exceeding the Revolving Credit Commitments of such
Lender then in effect, and”.

 

10

--------------------------------------------------------------------------------


 


(IV)                              SECTION 2.05(C)(III) IS AMENDED AND RESTATED
AS FOLLOWS:


 

“(c)       (iii)  If the Borrower or any of its Subsidiaries shall receive Net
Proceeds from any Asset Sale, 100% of such Net Proceeds shall be applied within
three Business Days after receipt thereof toward the prepayment of the Loans in
accordance with Section 2.05(e) below; provided that (x) 50% of the Net Proceeds
from Asset Sales permitted by Section 6.05 (the “Reinvestment Portion”) shall
not be required to be applied as provided herein on such date if and to the
extent that (1) no Default or Event of Default then exists or would arise
therefrom and (2) the Borrower delivers an officers’ certificate to the
Administrative Agent on or prior to the date of such Asset Sale stating that
such Reinvestment Portion shall be reinvested or committed to be reinvested in
capital assets of the Borrower or any Subsidiary in each case within 180 days
following the date of such Asset Sale (which certificate shall set forth the
estimates of the proceeds to be so expended), (y) all Reinvestment Portion shall
be held in the Collateral Account and released therefrom only in accordance with
the terms of the Security Agreement, and (z) if all or any portion of
Reinvestment Portion not so applied as provided herein is not so used within
such 180-day period (or if, prior to such 180th day, the Borrower or any such
Subsidiary shall have entered into a binding agreement to so use any
Reinvestment Portion, within 360 days following the date of such binding
agreement), such remaining portion shall be applied on the last day of such
period as specified in this subsection (c)(iii); provided, further, if the
Property subject to such Asset Sale constituted Collateral under the Security
Documents, then any capital assets purchased with the Reinvestment Portion
thereof pursuant to this subsection shall be mortgaged or pledged, as the case
may be, to the Collateral Agent, for its benefit and for the benefit of the
other Secured Parties in accordance with Section 5.11.

 


(V)                                 SECTION 2.05(D) IS AMENDED AND RESTATED AS
FOLLOWS:


 

“(d)      The Term Loans shall be repaid in consecutive quarterly installments
on each March 31, June 30, September 30 and December 31 (each such day, together
with each Term Loan Maturity Date, an “Installment Payment Date”), commencing on
March 31, 2006, in an aggregate amount equal to 0.25% of aggregate principal
amount of the Term Loans outstanding on the Effective Date; provided that,
following each Term Loan Maturity Date, such amount shall be reduced to 0.25% of
aggregate principal amount of the Term Loans outstanding on such Term Loan
Maturity Date (after giving effect to all repayments made on such Term Loan
Maturity Date) (as such installments may be reduced as a result of prepayments
of Term Loans in accordance with Section 2.05(e)).  On the Term Loan Maturity
Date of each Tranche of Term Loans, the remaining outstanding Term Loans of such
Tranche shall be repaid.”.

 


(VI)                              SECTION 2.05(E)(I) IS AMENDED AND RESTATED AS
FOLLOWS:


 

“(e)(i)  All optional and mandatory prepayments in respect of Term Loans under
this Agreement (including prepayments required by Section 6.01(xvi), but
excluding any prepayments required by Section 2.05(c)(iii) and (iv)) shall be
applied, at the direction of the Borrower, either (x) pro rata across

 

11

--------------------------------------------------------------------------------


 

all Tranches of Term Loans or (y) to the Tranches of Term Loans in sequential
order based on the Term Loan Maturity Date of such Tranche (beginning with the
Tranche with the earliest such Term Loan Maturity Date and with no such
prepayments applied to any Tranche until all Term Loans of all earlier-maturing
Tranches have been paid in full).  Prepayments required by
Section 2.05(c)(iii) and (iv) shall be applied pro rata across all Tranches of
Term Loans.  Within each Tranche of Term Loans, prepayments shall be applied
(x) first, to reduce remaining scheduled installments of principal due in
respect of outstanding Term Loans of such Tranche under Section 2.05(d) in
direct order of maturity up to but not including the first scheduled installment
due after the date that is 24 months following the date of such prepayment and
(y) second, to reduce the remaining scheduled installments of principal due in
respect of outstanding Term Loans of such Tranche under Section 2.05(d) on a pro
rata basis. Notwithstanding the foregoing, with respect to the Net Proceeds of
an Asset Sale (solely to the extent with respect to any Collateral), the
Borrower may use a portion of such Net Proceeds to prepay or repurchase
Permitted Refinancing Debt (to the extent secured by Liens on the Collateral
that are pari passu with Liens on the Collateral securing the Obligations) to
the extent any applicable Permitted Refinancing Debt Document requires the
issuer or borrower of such Permitted Refinancing Debt to prepay or make an offer
to purchase such Permitted Refinancing Debt with the proceeds of such Asset
Sale, in each case in an amount not to exceed the product of (x) the amount of
such Net Proceeds multiplied by (y) a fraction, the numerator of which is the
outstanding principal amount of such Permitted Refinancing Debt with respect to
which such a requirement to prepay or make an offer to purchase exists and the
denominator of which is the sum of the outstanding principal amount of such
Permitted Refinancing Debt and the outstanding principal amount of Term Loans;
provided that prior to or concurrently with any such prepayment or repurchase,
the Borrower shall have prepaid Term Loans on at least a pro rata basis (based
on outstanding principal amount) as the applicable Permitted Refinancing Debt
being prepaid or repurchased.”.

 


(VII)                           SECTION 2.06(C) IS AMENDED AND RESTATED AS
FOLLOWS:


 

“(c)       Expiration Date.  Each Letter of Credit shall expire at or prior to
the close of business on the earlier of (i) the date one year after the date of
the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five Business Days prior to the next succeeding Revolving Credit
Maturity Date; provided that, subject to clause (i) above, a Letter of Credit
may provide that it expires after such next succeeding Revolving Credit Maturity
Date if (w) there exists a subsequent Revolving Credit Maturity Date, (x) on the
date of issuance, the sum of (1) the face amount of such Letter of Credit plus
(2) the aggregate LC Exposure in respect of all other Letters of Credit with
expiration dates following the fifth Business Day prior to the next succeeding
Revolving Credit Maturity Date plus (3) the aggregate outstanding principal
amount of Revolving Loans maturing after the next succeeding Revolving Credit
Maturity Date does not exceed the aggregate amount of the Revolving Credit
Commitments on the date of issuance that are scheduled to terminate after the
next succeeding Revolving Credit Maturity Date, (y) if such Letter of Credit is
to expire after the second next succeeding Revolving Credit Maturity Date, there
exists a subsequent Revolving Credit Maturity Date and on the date of issuance,
the sum of (1) the face amount of such

 

12

--------------------------------------------------------------------------------


 

Letter of Credit plus (2) the aggregate LC Exposure in respect of all other
Letters of Credit with expiration dates following the fifth Business Day prior
to the second next succeeding Revolving Credit Maturity Date plus (3) the
aggregate outstanding principal amount of Revolving Loans maturing after the
second next succeeding Revolving Credit Maturity Date does not exceed the
aggregate amount of the Revolving Credit Commitments on the date of issuance
that are scheduled to terminate after the second next succeeding Revolving
Credit Maturity Date, and (z) such Letter of Credit expires no later than the
date that is five Business Days prior to the latest Revolving Credit Maturity
Date then in effect.  For the avoidance of doubt, upon a Revolving Credit
Maturity Date (other than the final Revolving Credit Maturity Date), the
aggregate amount of participations in Letters of Credit held by Revolving
Lenders in respect of the Tranche of Revolving Credit Commitments terminating on
such Revolving Credit Maturity Date shall be deemed to be reallocated to the
Revolving Lenders holding Revolving Credit Commitments of other Tranches so that
the participation of the remaining Revolving Lenders in outstanding Letters of
Credit shall be in proportion to their respective remaining Revolving Credit
Commitments.”.

 


(VIII)                        SECTION 2.07(A) IS AMENDED AND RESTATED AS
FOLLOWS:


 

“(a)       The Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of the relevant Lenders (i) in respect of
Revolving Credit Borrowings, on each Revolving Credit Maturity Date (or such
earlier date as, and to the extent that, such Revolving Loan becomes due and
payable pursuant to Section 2.05 or Article VII), the unpaid principal amount of
each Revolving Loan made pursuant to the Tranche of Revolving Credit Commitments
that terminates on such Revolving Credit Maturity Date and each Swingline Loan
(provided that, except in the case of the final Revolving Credit Maturity Date,
Swingline Loans shall be permitted to remain outstanding to the extent they
would be permitted to be drawn following such Revolving Credit Maturity Date
pursuant to Section 2.04) made to it by each such Lender and (ii) in respect of
Term Borrowings, on each Term Loan Maturity Date (or such earlier date as, and
to the extent that, such Term Loan becomes due and payable pursuant to
Section 2.05 or Article VII), the unpaid principal amount of each Term Loan of
the Tranche of Term Loan that matures on such Term Loan Maturity Date held by
each such Lender.  The Borrower hereby further agrees to pay interest in
immediately available funds at the applicable office of the Administrative Agent
(as specified in Section 2.13(a)) on the unpaid principal amount of the
Revolving Loans, Swingline Loans and Term Loans made to it from time to time
from the date hereof until payment in full thereof at the rates per annum, and
on the dates, set forth in Section 2.08.  All payments required hereunder shall
be made in Dollars.”.

 


(IX)                                SECTION 2.08(D) IS AMENDED BY REPLACING THE
PHRASE “THE TERM LOAN MATURITY DATE AND THE REVOLVING CREDIT MATURITY DATE”
THEREIN WITH THE PHRASE “EACH TERM LOAN MATURITY DATE AND EACH REVOLVING CREDIT
MATURITY DATE”.


 


(X)                                   SECTION 2.10(A) IS AMENDED AND RESTATED AS
FOLLOWS:


 

“(a)       The Borrower agrees to pay a commitment fee (a “Commitment Fee”) to
each Revolving Lender with respect to each Tranche of Revolving Credit

 

13

--------------------------------------------------------------------------------


 

Commitments, for which payment will be made in arrears through the
Administrative Agent on the last day of March, June, September and
December beginning after the Effective Date, and on the applicable Commitment
Fee Termination Date (as defined below).  The Commitment Fee due to each
Revolving Lender with respect to each Tranche of Revolving Credit Commitments
shall commence to accrue for a period commencing on the Effective Date (in the
case of Tranche 1 Revolving Credit Commitments) or the applicable Extension Date
(in the case of all other Tranches of Revolving Credit Commitments) and shall
cease to accrue on the date (a “Commitment Fee Termination Date”) that is the
earlier of (i) the date on which the Revolving Credit Commitment of such Tranche
of such Revolving Lender shall be terminated (or converted into another Tranche)
as provided herein and (ii) the first date after the end of the Revolving Credit
Commitment Period with respect to such Tranche.  The Commitment Fee accrued to
each Revolving Lender shall equal, with respect to each Tranche of Revolving
Credit Commitments, the Commitment Fee Percentage for such Tranche multiplied by
such Lender’s Commitment Fee Average Daily Amount (as defined below) of such
Tranche for the applicable quarter (or shorter period commencing on the
Effective Date or applicable Extension Date, as the case may be, and ending with
such the applicable Commitment Fee Termination Date of such Lender).  A
Revolving Lender’s “Commitment Fee Average Daily Amount” with respect to a
calculation period for any Tranche shall equal the average daily amount during
such period calculated using the daily amount of such Revolving Lender’s
Revolving Credit Commitment of such Tranche less such Revolving Lender’s
Revolving Credit Exposure with respect to such Tranche (excluding clause (z) of
the definition of Revolving Credit Exposure for purposes of determining the
Commitment Fee Average Daily Amount only) for any applicable days during the
Revolving Credit Commitment Period of such Tranche.  All Commitment Fees shall
be computed on the basis of the actual number of days elapsed in a year of 360
days.”.

 


(XI)                                SECTION 2.10(B) IS AMENDED AND RESTATED AS
FOLLOWS:


 

“(b)      The Borrower agrees to pay (i) to the Administrative Agent for the
account of each Revolving Lender a participation fee with respect to its
participations in Letters of Credit, which shall accrue at a rate equal to the
weighted average Applicable Rate for Eurodollar Revolving Loans (with such
weighted average based on the allocation of such Revolving Lender’s Revolving
Credit Commitments across the various Tranches of Revolving Credit Commitments)
on the average daily amount of such Lender’s LC Exposure (excluding any portion
thereof attributable to unreimbursed LC Disbursements) during the period from
and including the Effective Date to but excluding the later of the date on which
such Revolving Lender’s Revolving Credit Commitment terminates and the date on
which such Revolving Lender ceases to have any LC Exposure, and (ii) to the
Issuing Bank a fronting fee, which shall accrue at the rate of 0.125% per annum
on the average daily amount of the LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date of
termination of the Revolving Credit Commitments and the date on which there
ceases to be any LC Exposure, as well as the Issuing Bank’s reasonable and
customary fees with respect to the issuance, amendment, renewal or extension of
any Letter of Credit or processing of drawings thereunder.  Participation fees
and fronting fees (collectively,

 

14

--------------------------------------------------------------------------------


 

“LC Fees”) accrued through and including the last day of March, June,
September and December of each calendar year during the Revolving Credit
Commitment Period shall be payable on the third Business Day following such last
day, commencing on the first such date to occur after the Effective Date;
provided that (x) all such fees shall be payable on the date on which the
Revolving Credit Commitments terminate and any such fees accruing after such
date shall be payable on demand and (y) all such participation fees accruing to
any Revolving Lender shall be payable on the date on which the Revolving Credit
Commitments of such Revolving Lender terminate and any such fees accruing after
such date shall be payable on demand.  Any other fees payable to the Issuing
Bank pursuant to this paragraph shall be payable within 10 days after demand
therefor.  All participation fees and fronting fees shall be computed on the
basis of a year of 360 days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).”.

 


(XII)                             SECTION 2.11(A) IS AMENDED AND RESTATED AS
FOLLOWS:


 

“(a)       Unless previously terminated, (i) the Term Commitments shall
terminate at 5:00 p.m., New York City time, on the Effective Date and (ii) the
Revolving Credit Commitments of any Tranche shall terminate on the Revolving
Credit Maturity Date applicable to such Tranche.”.

 


(XIII)                          SECTION 2 IS AMENDED BY ADDING A NEW
SECTION 2.21 AS FOLLOWS:


 

“2.21.                   Extensions of Loans and Commitments.

 

(a)         The Borrower may, at any time and from time to time after the Second
Amendment Effective Date, request that all or a portion of the Term Loans of any
Tranche (an “Existing Term Loan Tranche”) be converted to another Tranche of
Term Loans in order to extend the scheduled final maturity date thereof (any
such Term Loans which have been so converted, “Extended Term Loans”) and to
provide for other terms consistent with this Section 2.21.  In order to
establish any Extended Term Loans, the Borrower shall provide a notice to the
Administrative Agent (who shall provide a copy of such notice to each of the
Lenders of the applicable Existing Term Loan Tranche) (a “Term Loan Extension
Request”) setting forth the proposed terms of the Extended Term Loans to be
established, which terms shall be identical to the those applicable to the Term
Loans of the Existing Term Loan Tranche from which they are to be converted
except (x) the scheduled final maturity date shall be extended to the date set
forth in the applicable Extension Amendment, (y)(A) the Applicable Rates with
respect to the Extended Term Loans may be higher or lower than the Applicable
Rates for the Term Loans of such Existing Term Loan Tranche and/or
(B) additional fees may be payable to the Lenders providing such Extended Term
Loans in addition to or in lieu of any increased Applicable Rates contemplated
by the preceding clause (A), in each case, to the extent provided in the
applicable Extension Amendment; provided, however, the yield for any Extended
Term Loans or any Permitted Refinancing Debt consisting of loans shall not be
greater than the highest yield that may, under any circumstances, be payable
with respect to Tranche 2 Term Loans (such yield on Tranche 2 Term Loans shall
be deemed to include all upfront or similar fees payable to the Lenders) plus 25
basis points (and the Applicable Rate applicable to the Tranche 2

 

15

--------------------------------------------------------------------------------


 

Term Loans shall be increased to the extent necessary to achieve the foregoing)
and, solely for purposes of the foregoing clause, the yield applicable to any
Extended Term Loan or Permitted Refinancing Debt consisting of loans, as
applicable, shall be deemed to include all upfront or similar fees or original
issue discount payable generally to Lenders providing such Extended Term Loans,
or Permitted Refinancing Debt consisting of loans, as applicable and (z) the
optional and mandatory prepayment rights of the Extended Term Loans shall be
subject to the provisions set forth in Section 2.05(e) (it being understood that
each Lender providing Extended Term Loans, by executing an Extension Amendment,
agrees to be bound by such provisions and waives any inconsistent provisions set
forth in Section 2.13(a)).  No Lender shall have any obligation to agree to have
any of its Term Loans of any Existing Term Loan Tranche converted into Extended
Term Loans pursuant to any Term Loan Extension Request.  Any Extended Term Loans
of any Extension Series shall constitute a separate Tranche of Term Loans from
the Existing Term Loan Tranche from which they were converted but shall be
considered part of the same Class as the Existing Term Loan Tranche from which
they were converted.  There shall be no more than four Tranches, in the
aggregate, of Term Loans outstanding at any time.

 

(b)        The Borrower may, at any time and from time to time after the Second
Amendment Effective Date, request that all or a portion of the Revolving Credit
Commitments of any Tranche (an “Existing Revolving Credit Tranche” and any
related Revolving Loans thereunder, “Existing Revolving Loans”) be converted to
another Tranche of Revolving Credit Commitments in order to extend the
termination date thereof (any such Revolving Credit Commitments which have been
so converted, “Extended Revolving Credit Commitments” and any related Revolving
Credit Loans, “Extended Revolving Loans”)  and to provide for other terms
consistent with this Section 2.21.  In order to establish any Extended Revolving
Credit Commitments, the Borrower shall provide a notice to the Administrative
Agent (who shall provide a copy of such notice to each of the Lenders of the
applicable Existing Revolving Credit Tranche) (a “Revolving Credit Extension
Request”) setting forth the proposed terms of the Extended Revolving Credit
Commitments to be established, which terms shall be identical to those
applicable to the Revolving Credit Commitments of the Existing Revolving Credit
Tranche from which they are to be converted except (x) the scheduled termination
date of the Extended Revolving Credit Commitments and the related scheduled
maturity date of the related Extended Revolving Loans shall be extended to the
date set forth in the applicable Extension Amendment, (y) (A) the Applicable
Rates with respect to the Extended Revolving Loans may be higher or lower than
the Applicable Rates for the Revolving Loans of such Existing Revolving Credit
Tranche and/or (B) additional fees may be payable to the Lenders providing such
Extended Revolving Credit Commitments in addition to or in lieu of any increased
Applicable Rates contemplated by the preceding clause (A), in each case, to the
extent provided in the applicable Extension Amendment and (z) the Commitment Fee
Percentage with respect to the Extended Revolving Credit Commitments may be
higher or lower than the Commitment Fee Percentage for the Revolving Credit
Commitments of such Existing Revolving Credit Tranche.  No Lender shall have any
obligation to agree to have any of its Revolving Credit Commitments of any
Existing Revolving Credit Tranche converted into Extended Revolving Credit
Commitments pursuant to any Revolving Credit Extension Request.  Any Extended
Revolving Credit Commitments of any Extension

 

16

--------------------------------------------------------------------------------


 

Series shall constitute a separate Tranche of Revolving Credit Commitments from
the Existing Revolving Credit Tranche from which they were converted but shall
be considered part of the same Class as the Existing Revolving Credit Tranche
from which they were converted.  There shall be no more than three Tranches, in
the aggregate, of Revolving Credit Commitments outstanding at any time.  If, on
any Extension Date, any Revolving Credit Loans of any Extending Lender are
outstanding under the applicable Existing Revolving Credit Tranche, such
Revolving Credit Loans (and any related participations) shall be deemed to be
allocated as Extended Revolving Loans (and related participations) and Existing
Revolving Loans (and related participations) in the same proportion as such
Extending Lender’s Extended Revolving Credit Commitments bear to its remaining
Revolving Credit Commitments of the Existing Revolving Credit Tranche.

 

(c)         The Borrower shall provide the applicable Extension Request at least
five (5) Business Days prior to the date on which Lenders under the Existing
Tranche are requested to respond.  Any Lender (an “Extending Lender”) wishing to
have all or a portion of its Term Loans or Revolving Credit Commitments of the
Existing Tranche subject to such Extension Request converted into Extended
Loans/Commitments shall notify the Administrative Agent (an “Extension
Election”) on or prior to the date specified in such Extension Request of the
amount of its Term Loans or Revolving Credit Commitments of the Existing Tranche
which it has elected to convert into Extended Loans/Commitments.  In the event
that the aggregate amount of Term Loans or Revolving Credit Commitments of the
Existing Tranche subject to Extension Elections exceeds the amount of Extended
Loans/Commitments requested pursuant to the Extension Request, Term Loans or
Revolving Credit Commitments subject to such Extension Elections shall be
converted to Extended Loans/Commitments on a pro rata basis based on the amount
of Term Loans or Revolving Credit Commitments included in such Extension
Elections.

 

(d)        Extended Loans/Commitments shall be established pursuant to an
amendment (an “Extension Amendment”) to this Agreement (which shall be
substantially in the form of Exhibit O or Exhibit P to this Agreement, as
applicable).  Each Extension Amendment shall be executed by the Borrower, the
Administrative Agent and the Extending Lenders (it being understood that such
Extension Amendment shall not require the consent of any Lender other than the
Extending Lenders with respect to the Extended Loans/Commitments established
thereby).  An Extension Amendment may, subject to Sections 2.21(a) and (b),
without the consent of any other Lenders, effect such amendments to this
Agreement and the other Loan Documents as may be necessary, in the reasonable
opinion of the Administrative Agent and the Borrower, to effect the provisions
of this Section 2.21.  It is understood and agreed that each Lender that has
consented to Amendment No. 2 has consented, and shall at the effective time
thereof be deemed to consent to each amendment to this Agreement and the other
Loan Documents authorized by this Section 2.21 and the arrangements described
above in connection therewith.

 

(e) In addition to any conditions precedent set forth in any applicable
Extension Amendment, no Extension Amendment shall be effective unless, (i) no
Default or Event of Default shall have occurred and be continuing at the time of
such extension or after giving effect thereto and (ii) after giving effect to
such extension,

 

17

--------------------------------------------------------------------------------


 

the Borrower shall be in compliance on a Pro Forma Basis with the covenants
contained in Sections 6.12 and 6.13 recomputed as of the date of the last ended
Test Period.

 

(f)         Notwithstanding the foregoing, the extension of the Term Loans and
Revolving Credit Commitments on the Second Amendment Effective Date shall be
effective as of the Second Amendment Effective Date without the requirement to
comply with the procedures set forth above in this Section 2.21 and Amendment
No. 2 shall be deemed to be an Extension Amendment.  The conversion into Tranche
2 Term Loans, Tranche 2 Revolving Credit Commitments and Tranche 2 Revolving
Loans shall be evidenced by the applicable Extending Lender’s signature to
Amendment No. 2 and the indication on such signature page as to the amount of
Term Loans and Revolving Credit Commitments extended.  Effective as of the
Second Amendment Effective Date, all Revolving Credit Commitments, Revolving
Loans and Term Loans extended as of the Second Amendment Effective Date shall be
considered Tranche 2 Revolving Credit Commitments, Tranche 2 Revolving Loans and
Tranche 2 Term Loans, respectively, and all Revolving Credit Commitments,
Revolving Loans and Term Loans not so extended shall be considered Tranche 1
Revolving Credit Commitments, Tranche 1 Revolving Loans and Tranche 1 Term
Loans, respectively.”

 


(XIV)                         SECTION 2 IS AMENDED BY ADDING A NEW SECTION 2.22
AS FOLLOWS:


 

“2.22.                   Incremental Revolving Credit Commitments. 
Notwithstanding anything in Section 9.08 to the contrary, and in addition to the
Greenshoe Option, this Agreement and the other Loan Documents may be amended at
any time, and from time to time, after the Second Amendment Effective Date to
increase the aggregate Revolving Credit Commitments under this Agreement (which
increase shall be allocated to any of the outstanding Tranches of Revolving
Credit Commitments at the discretion of the Borrower), at the discretion of the
Borrower, by an agreement in writing entered into by the Borrower, the
Administrative Agent, the Collateral Agent and each Person (including any
Lender) that shall agree to provide such Revolving Credit Commitments (and each
such Person that shall not already be a Lender shall, at the time such agreement
becomes effective, become a Lender with the same effect as if it had originally
been a Lender under this Agreement with the Revolving Credit Commitments set
forth in such agreement); provided that (i) the aggregate amount of Revolving
Credit Commitments established pursuant to this paragraph shall not exceed the
aggregate amount of Revolving Credit Commitments that have been terminated
pursuant to Section 2.11, (ii) no Default or Event of Default shall have
occurred and be continuing at the time of such increase, (iii) after giving
effect to such increase, the Borrower shall be in compliance on a Pro Forma
Basis with the covenants contained in Sections 6.12 and 6.13 recomputed as of
the date of the last ended Test Period and (iv) no Revolving Credit Commitments
of any Lender shall be increased without the consent of such Lender.  The
Revolving Credit Commitments established pursuant to this paragraph shall
constitute Revolving Credit Commitments under, and shall be entitled to all the
benefits afforded by, this Agreement and the other Loan Documents, and shall,
without limiting the foregoing, benefit equally and ratably from the Guarantees
and security interests created by the Security Documents.”.

 


(XV)                            SECTION 2 IS AMENDED BY ADDING A NEW
SECTION 2.23 AS FOLLOWS:


 


18

--------------------------------------------------------------------------------

 

“2.23.                                                          Defaulting
Lender Provisions.

 

(a)         In addition to the other conditions precedent herein set forth, if
any Lender becomes, and during the period it remains, a Defaulting Lender, the
Issuing Bank will not be required to issue any Letter of Credit or to amend any
outstanding Letter of Credit to increase the face amount thereof, alter the
drawing terms thereunder or extend the expiry date thereof, and the Swingline
Lender will not be required to make any Swingline Loan, unless (i) the Borrower
provides Cash Collateral to the Issuing Bank or the Swingline Lender, as the
case may be, in an amount equal to the aggregate amount of the funding
obligations (contingent or otherwise) of such Defaulting Lender in respect
thereof or (ii) the Issuing Bank or the Swingline Lender, as the case may be, is
otherwise satisfied that any exposure that would result therefrom is eliminated
or fully covered by the Commitments of the Non-Defaulting Lenders or by Cash
Collateralization or a combination thereof satisfactory to the Issuing Bank or
Swingline Lender.

 

(b)        If any Lender becomes, and during the period it remains, a Defaulting
Lender, if any Letter of Credit or Swingline Loan is at the time outstanding,
the Issuing Bank and the Swingline Lender, as the case may be, may, by notice to
the Borrower and such Defaulting Lender through the Administrative Agent,
require the Borrower to Cash Collateralize the obligations of the Borrower to
the Issuing Bank and the Swingline Lender in respect of such Letter of Credit or
Swingline Loan in an amount equal to the aggregate amount of the funding
obligations (contingent or otherwise) of such Defaulting Lender in respect
thereof, unless the Borrower has made other arrangements satisfactory to the
Administrative Agent, and to the Issuing Bank and the Swingline Lender, as the
case may be, in their reasonable discretion to protect them against the risk of
non-payment by such Defaulting Lender.

 

(c)         In furtherance of the foregoing, if any Lender becomes, and during
the period it remains, a Defaulting Lender, if the Borrower has failed to
provide Cash Collateral in accordance with this Section 2.23, each of the
Issuing Bank and the Swingline Lender is hereby authorized by the Borrower
(which authorization is irrevocable and coupled with an interest) to give, in
its discretion, through the Administrative Agent, Borrowing Requests pursuant to
Section 2.02 in such amounts and in such times as may be required to Cash
Collateralize the obligations of the Borrower in respect of outstanding Letters
of Credit or Swingline Loans in an amount at least equal to the aggregate amount
of the obligations (contingent or otherwise) of such Defaulting Lender in
respect of such Letter of Credit or Swingline Loan.

 

(d)        If the Borrower, the Administrative Agent, the Issuing Bank and the
Swingline Lender agree in writing in their discretion that a Lender that is a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon, as of the
effective date specified in such notice and subject to any conditions set forth
therein, such Lender will cease to be a Defaulting Lender and will be a
Non-Defaulting Lender; provided that, except to the extent otherwise expressly
agreed by the affected parties, no change hereunder from Defaulting Lender to
Non-Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from such Lender’s having been a Defaulting Lender.”.

 

19

--------------------------------------------------------------------------------



 


(C)                                  AMENDMENTS TO SECTION 6.01: INDEBTEDNESS;
CERTAIN EQUITY SECURITIES.


 


(I)                                     SECTION 6.01(A) IS AMENDED BY:


 

(A)    replacing “$5.0 million” with “$50.0 million” in clause (xiii);

 

(B)     deleting the word “and” at the end of clause (xiv);

 

(C)     deleting the period at the end of clause (xv) and replacing it with
“; and”; and

 

(D)    adding the following clause (xvi) immediately after clause (xv) of such
Section:

 

“(xvi)                    Indebtedness in respect of Permitted Refinancing Debt
to the extent that the Net Proceeds therefrom are, immediately after the receipt
thereof, applied to the prepayment of Term Loans in the manner set forth in
Section 2.05(e), and any Permitted Refinancing thereof to the extent such
Indebtedness would also constitute Permitted Refinancing Debt; provided that, in
each such case, (i) no Default or Event of Default shall have occurred and be
continuing at the time of the incurrence of any such Indebtedness or after
giving effect thereto and (ii) after giving effect to the incurrence of any such
Indebtedness, the Borrower shall be in compliance on a Pro Forma Basis with the
covenants contained in Sections 6.12 and 6.13 recomputed as of the date of the
last ended Test Period.”.

 


(II)                                  SECTION 6.01(B) IS AMENDED BY INSERTING
THE WORD “LATEST” PRIOR TO THE REFERENCE TO “THE TERM LOAN MATURITY DATE”
THEREIN.


 


(D)                                 AMENDMENTS TO SECTION 6.02: LIENS.


 


(I)                                     SECTION 6.02(I) IS AMENDED AND RESTATED
AS FOLLOWS:


 

“(i)        Liens in favor of the Collateral Agent securing the Obligations
under the Security Documents;”.

 


(II)                                  SECTION 6.02 IS FURTHER AMENDED BY:


 

(A)    DELETING THE WORD “AND” AT THE END OF CLAUSE (XIV);

 

(B)     DELETING THE PERIOD AT THE END OF CLAUSE (XV) AND REPLACING IT WITH “;
AND”; AND

 

(C)     ADDING THE FOLLOWING CLAUSE (XVI) IMMEDIATELY AFTER CLAUSE (XV) OF SUCH
SECTION:

 

“(xvi)       Liens on all or a portion of the Collateral securing Permitted
Refinancing Debt Obligations permitted by Section 6.01(xvi); provided that
(x) with respect to any such Liens that are (or are intended to be) secured by
Liens on the Collateral that are pari passu with Liens on the Collateral
securing the Obligations, (i) the holders of such Permitted Refinancing Debt
Obligations (or a representative thereof on behalf

 

20

--------------------------------------------------------------------------------


 

of such holders) shall have entered into a first lien intercreditor agreement
with the Agents substantially in the form of Exhibit Q to this Agreement (with
any changes thereto being reasonably acceptable to the Administrative Agent) and
(ii) to the extent any such Liens are intended to be evidenced by any or all of
the Security Documents, (A) the Agents shall have consented, in their sole
discretion, to permit such Liens to be evidenced thereby and (B) such Security
Documents shall have been amended to effectuate such Liens, which amendments
shall be in form and substance satisfactory to the Agents (it being understood
that, notwithstanding anything to the contrary set forth in Section 9.08, no
Lender consent shall be required in connection with any such amendment) and
(y) with respect to any such Liens that are (or are intended to be) secured by
Liens on the Collateral that are junior in priority to the Liens on the
Collateral securing the Obligations, the holders of such Permitted Refinancing
Debt Obligations (or a representative thereof on behalf of such holders) shall
have entered into a junior lien intercreditor agreement with the Agents in form
and substance reasonably satisfactory to the Administrative Agent.”

 


(E)                                  AMENDMENT TO SECTION 6.04(VII): PERMITTED
ACQUISITIONS.


 


CLAUSE (VII) OF SECTION 6.04 IS AMENDED BY DELETING THE PHRASE “(OF WHICH NOT
MORE THAN $30.0 MILLION MAY BE USED TO CONSUMMATE PERMITTED ACQUISITIONS BY
SUBSIDIARIES THAT ARE NOT LOAN PARTIES)”.


 


(F)                                    AMENDMENT TO SECTION 6.05(IX): ASSET
SALES.


 


CLAUSE (IX) OF SECTION 6.05 IS AMENDED BY DELETING THE PHRASE “(OTHER THAN
EQUITY INTERESTS OF A SUBSIDIARY)” AND REPLACING “$35.0 MILLION” WITH “$50.0
MILLION”.


 


(G)                                 AMENDMENT TO SECTION 6.12(A): INTEREST
EXPENSE COVERAGE RATIO.


 

Section 6.12 is amended by adding, immediately after “December 31, 2009” in the
applicable row of the table in such Section, “and each March 31, June 30,
September 30 and December 31 thereafter” and by deleting all of the rows in such
table following such applicable row.

 


(H)                                 AMENDMENT TO SECTION 6.13: TOTAL LEVERAGE
RATIO.


 

Section 6.13 is amended by adding, immediately after “December 31, 2009” in the
applicable row of the table in such Section, “and each March 31, June 30,
September 30 and December 31 thereafter” and by deleting all of the rows in such
table following such applicable row.

 


(I)                                     AMENDMENT TO SECTION 6.14: CAPITAL
EXPENDITURES.


 

Section 6.14 is amended by adding, immediately after “2012” in the last row of
the table in such Section, “and each Fiscal Year thereafter”.

 

21

--------------------------------------------------------------------------------



 


(J)                                     AMENDMENT TO SECTION 9.01(A): NOTICES.


 


SECTION 9.01 IS AMENDED BY (X) ADDING THE WORDS “(WITH CONFIRMATION VIA SOME
OTHER METHOD PROVIDED FOR IN THIS SECTION 9.01)” AFTER THE WORD “ELECTRONIC
MAIL” IN THE FIRST SENTENCE THEREOF AND (Y) REPLACING CLAUSES (I)-(IV) WITH THE
FOLLOWING:


 

“(I) IF TO THE BORROWER, TO IT AT POLYMER GROUP, INC., 9335 HARRIS CORNERS
PARKWAY, SUITE 300, CHARLOTTE, NORTH CAROLINA 28269, ATTENTION:  ROBERT KOCOUREK
(TELECOPY:  704-697-5184) (E-MAIL:  KOCOUREKR@PGINW.COM), WITH A COPY TO
KIRKLAND & ELLIS LLP, 300 NORTH LASALLE STREET, CHICAGO, IL 60654, ATTENTION: 
H. KURT VON MOLTKE, P.C. (TELECOPY:  (312) 862-2200) (E-MAIL: 
KVONMOLTKE@KIRKLAND.COM);

 

(II) IF TO THE ADMINISTRATIVE AGENT OR THE COLLATERAL AGENT, TO IT AT (C/O)
CITIGROUP GLOBAL LOANS, 1615 BRETT ROAD., NEW CASTLE, DE 19720, ATTENTION: 
ROBERT ROSS (TELECOPY:  (212) 994-0894) (E-MAIL:  ROBERT.ROSS@CITIGROUP.COM),
WITH A COPY TO CAHILL GORDON & REINDEL LLP, 80 PINE STREET, NEW YORK, NY 10005,
ATTENTION:  MICHAEL E. MICHETTI, ESQ. (TELECOPY:  (212) 269-5420) (E-MAIL: 
MMICHETTI@CAHILL.COM);

 

(III) IF TO THE LEAD ARRANGER, TO IT AT (C/O) CITIGROUP GLOBAL LOANS, 1615 BRETT
ROAD., NEW CASTLE, DE 19720, ATTENTION:  ROBERT ROSS (TELECOPY:  (212) 994-0894)
(E-MAIL:  ROBERT.ROSS@CITIGROUP.COM), WITH A COPY TO CAHILL GORDON & REINDEL
LLP, 80 PINE STREET, NEW YORK, NY 10005, ATTENTION:  MICHAEL E. MICHETTI, ESQ.
(TELECOPY:  (212) 269-5420) (E-MAIL:  MMICHETTI@CAHILL.COM);

 

(IV) IF TO THE ISSUING BANK, TO IT AT (C/O) CITIGROUP GLOBAL LOANS, 1615 BRETT
ROAD., NEW CASTLE, DE 19720, ATTENTION:  ROBERT ROSS (TELECOPY:  (212) 994-0894)
(E-MAIL:  ROBERT.ROSS@CITIGROUP.COM), WITH A COPY TO CAHILL GORDON & REINDEL
LLP, 80 PINE STREET, NEW YORK, NY 10005, ATTENTION:  MICHAEL E. MICHETTI, ESQ.
(TELECOPY:  (212) 269-5420) (E-MAIL:  MMICHETTI@CAHILL.COM); AND”.

 


(K)                                  AMENDMENTS TO CERTAIN EXHIBITS.


 

The exhibits are amended by adding (x) a new Exhibit O (Form of Term Loan
Extension Amendment) in the form attached hereto, (y) by adding a new Exhibit P
(Form of Revolving Loan Extension Amendment) in the form attached hereto and
(z) a new Exhibit Q (Form of First Lien Intercreditor Agreement) in the form
attached hereto.

 

22

--------------------------------------------------------------------------------



 


SECTION 2.     EXTENSIONS.  AS OF THE AMENDMENT EFFECTIVE DATE, EACH LENDER THAT
HAS EXECUTED AND DELIVERED TO THE AGENT A COUNTERPART OF THIS AMENDMENT
INDICATING THAT (X) ALL OR A PORTION OF ITS REVOLVING CREDIT COMMITMENTS (AND
RELATED REVOLVING LOANS) SHALL BE EXTENDED OR (Y) ALL OR A PORTION OF ITS TERM
LOANS SHALL BE EXTENDED, SHALL BE DEEMED TO HOLD TRANCHE 2 REVOLVING CREDIT
COMMITMENTS (AND RELATED TRANCHE 2 REVOLVING LOANS) AND/OR TRANCHE 2 TERM LOANS
IN SUCH INDICATED AMOUNTS AND THE TRANCHE 1 REVOLVING CREDIT COMMITMENTS (AND
RELATED TRANCHE 2 REVOLVING LOANS) AND/OR TRANCHE 1 TERM LOANS OF SUCH LENDER
SHALL BE REDUCED ACCORDINGLY.  EACH SUCH LENDER AGREES THAT SUCH TRANCHE 2
REVOLVING CREDIT COMMITMENTS (AND RELATED TRANCHE 2 REVOLVING LOANS) AND TRANCHE
2 TERM LOANS ARE SUBJECT TO THE TERMS OF THE CREDIT AGREEMENT AS AMENDED BY THIS
AMENDMENT.


 


SECTION 3.     REPRESENTATIONS AND WARRANTIES.  THE BORROWER REPRESENTS AND
WARRANTS TO THE AGENTS AND THE LENDERS AS OF THE DATE HEREOF AND AS OF THE
AMENDMENT EFFECTIVE DATE THAT:


 

(a)                                 
                                                The execution, delivery and
performance by the Borrower of this Amendment are within the Borrower’s
corporate powers, have been duly authorized by all necessary corporate, action,
and do not (i) contravene the Organic Documents of any Loan Party or any of its
respective Subsidiaries; (ii) contravene any material law, statute, rule or
regulation binding on or affecting any Loan Party or any of its respective
Subsidiaries; (iii) violate or result in a default or event of default or an
acceleration of any rights or benefits under any material indenture, agreement
or other instrument binding upon any Loan Party or any of its respective
Subsidiaries; or (iv) result in, or require the creation or imposition of, any
Lien on any assets of any Loan Party or any of its respective Subsidiaries that
would have or could reasonably be expected to have a Material Adverse Effect,
except Liens created under the Loan Documents.  This Amendment has been duly
executed and delivered by the Borrower.

 

(b)                                
                                                The representations and
warranties set forth in Article III of the Credit Agreement and in the other
Loan Documents are true and correct (or true and correct in all material
respects if not otherwise qualified by materiality or by a Material Adverse
Effect) with the same effect as if then made (unless expressly stated to relate
to an earlier date, in which case such representations and warranties are true
and correct (or true and correct in all material respects if not otherwise
qualified by materiality or by a Material Adverse Effect) as of such earlier
date).

 

(c)                                                                                 
No Default or Event of Default has occurred and is continuing.

 

Section 4.     Conditions to Effectiveness.  This Amendment shall become
effective on the date on which each of the following conditions is satisfied or
waived (the “Amendment Effective Date”):

 

(i)            The Administrative Agent (or its counsel) shall have received an
executed counterpart of this Amendment from Lenders constituting the Requisite
Lenders and each of the other parties hereto;

 

(ii)           A minimum of $150,000,000 aggregate principal amount of Term
Loans shall have been requested to be extended by Lenders executing counterparts
of this Amendment pursuant to the provisions of this Amendment.

 

(iii)          The Administrative Agent shall have received a favorable written
opinion of Kirkland & Ellis LLP, counsel to the Borrower, addressed to the
Administrative Agent, Collateral Agent and each Lender, dated the Amendment
Effective Date, in form and substance reasonably satisfactory to the
Administrative Agent;

 

23

--------------------------------------------------------------------------------


 

(iv)          The Administrative Agent shall have received payment of (x) a
consent fee on behalf of each Term Lender consenting to this Amendment in an
amount equal to 0.50% of the aggregate amount of Term Loans then outstanding
owing to such Lender and (y) an extension fee on behalf of each Revolving Lender
agreeing to become an Extending Revolving Lender in an amount equal to 1.50% of
the aggregate amount of the Revolving Credit Commitments of such Lender being
extended;

 

(v)           The Subsidiary Lender Agreement dated March 18, 2009 between
Chicopee, Inc. and the Administrative Agent, which provides for the
Administrative Agent’s consent to the assignment of Term Loans to Chicopee, Inc.
if certain conditions are met, shall be amended such that assignments of Term
Loans by a Subsidiary Lender may only be made to other Subsidiary Loan Parties
who agree to be bound by the terms and conditions of the Subsidiary Lender
Agreement, as such agreement may be amended from time to time.

 

(vi)          The Administrative Agent shall have received a completed
“Life-of-Loan” Federal Emergency Management Agency Standard Flood Hazard
Determination with respect to each Mortgaged Property (together with a notice
about special flood hazard area status and flood disaster assistance duly
executed by the Borrower and each applicable Subsidiary Loan Party relating
thereto);

 

(vii)         The Administrative Agent shall have received a copy of, or a
certificate as to coverage under, the insurance policies required by
Section 5.04(a)(vi) of the Credit Agreement;

 

(viii)        The Lead Arranger shall have received all fees and expenses due it
pursuant to that certain engagement letter by and between the Lead Arranger and
the Borrower; and

 

(ix)           All fees and expenses payable on or before the Amendment
Effective Date by the Borrower to the Administrative Agent or its Affiliates in
connection with this Amendment shall have been paid, including the reasonable
fees, charges and disbursements of Cahill Gordon & Reindel LLP, counsel for the
Administrative Agent.

 

Section 5.  Post-Effective Provisions.  The Borrower covenants that it shall
deliver to the Administrative Agent or Collateral Agent, as applicable:

 

(a)                                  (i)                  With respect to each
Mortgage encumbering Mortgaged Property, an amendment thereof (each a “Mortgage
Amendment”) duly executed and acknowledged by the applicable Loan Party, and in
form for recording in the recording office where each such Mortgage was
recorded, together with such certificates, affidavits, questionnaires or returns
as shall be required in connection with the recording or filing thereof under
applicable law, in each case in form and substance reasonably satisfactory to
the Collateral Agent;

 

(ii)           With respect to each Mortgage Amendment, a copy of the existing
mortgage title insurance policy and an endorsement with respect thereto
(collectively, the “Mortgage Policy”) relating to the Mortgage encumbering such
Mortgaged Property assuring the Collateral Agent that the Mortgage, as amended
by the Mortgage Amendment, is a valid and enforceable first priority lien on
such Mortgaged Property in favor of the Collateral Agent for the benefit of the
Secured Parties free and clear of all defects and encumbrances and liens except
as expressly permitted by the Credit Agreement or by the Collateral Agent, and
such Mortgage Policy shall otherwise be in form and substance reasonably
satisfactory to the Collateral Agent;

 

24

--------------------------------------------------------------------------------


 

(iii)          With respect to each Mortgage Amendment, opinions of local
counsel to the Loan Parties, which opinions (a) shall be addressed to each Agent
and each of the Lenders, (b) shall cover the due authorization, execution,
delivery and enforceability of the respective Mortgage as amended by the
Mortgage Amendment and such other matters incident to the transactions
contemplated herein as the Agents may reasonably request and (c) shall be in
form and substance reasonably satisfactory to the Agents;

 

(IV)          WITH RESPECT TO EACH MORTGAGED PROPERTY, SUCH AFFIDAVITS,
CERTIFICATES, INFORMATION AND INSTRUMENTS OF INDEMNIFICATION AS SHALL BE
REQUIRED TO INDUCE THE TITLE COMPANY TO ISSUE THE MORTGAGE POLICIES CONTEMPLATED
IN SUBPARAGRAPH (II) OF THIS SECTION 5;

 

(V)           WITH RESPECT TO THE COPY OF THE INSURANCE POLICIES OR CERTIFICATE
AS TO COVERAGE UNDER SUCH INSURANCE POLICIES TO BE DELIVERED PURSUANT TO CLAUSE
(VII) OF SECTION 4 ABOVE, EACH SUCH COPY OR CERTIFICATE SHALL BE ENDORSED OR
OTHERWISE AMENDED TO INCLUDE A “STANDARD” OR “NEW YORK” LENDER’S LOSS PAYABLE OR
MORTGAGEE ENDORSEMENT (AS APPLICABLE) AND SHALL NAME THE COLLATERAL AGENT, ON
BEHALF OF THE SECURED PARTIES, AS ADDITIONAL INSURED, IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT;AND

 

(VI)          EVIDENCE ACCEPTABLE TO THE COLLATERAL AGENT OF PAYMENT BY THE
APPROPRIATE LOAN PARTY OR SUBSIDIARY THEREOF OF ALL APPLICABLE TITLE INSURANCE
PREMIUMS, SEARCH AND EXAMINATION CHARGES AND RELATED CHARGES, MORTGAGE RECORDING
TAXES, FEES, CHARGES, COSTS AND EXPENSES REQUIRED FOR THE RECORDING OF THE
MORTGAGE AMENDMENTS AND ISSUANCE OF THE MORTGAGE POLICIES REFERRED TO IN
SUBPARAGRAPH (II) OF THIS SECTION 5.

 

THE APPLICABLE LOAN PARTIES SHALL DELIVER OR CAUSE TO BE DELIVERED EACH OF THE
DOCUMENTS AND INSTRUMENTS REQUIRED PURSUANT TO THIS SECTION 5(A) WITHIN THIRTY
(30) DAYS AFTER THE SECOND AMENDMENT EFFECTIVE DATE, UNLESS EXTENDED BY THE
ADMINISTRATIVE AGENT IN ITS SOLE DISCRETION, AND

 

(b)                                                     A prepayment of
$25,030,000 principal amount of the Term Loans within five (5) Business Days of
the Second Amendment Effective Date which prepayment shall be applied pro rata
across all Tranches of the Term Loans;

 

Section 6.     Counterparts.  This Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
of which when taken together shall constitute a single instrument.  Delivery of
an executed counterpart of a signature page of this Amendment by facsimile or
other electronic transmission shall be effective as delivery of a manually
executed counterpart hereof.

 

Section 7.     Applicable Law.  THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

Section 8.     Headings.  The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

 

Section 9.     Effect of Amendment.  Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Lenders, the
Agents, the Borrower or any other Loan Party under the Credit Agreement or any
other Loan Document, and shall not alter, modify, amend or in any way affect any
of the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement or any other Loan Document, all of which are ratified and
affirmed in all respects and shall continue in full force and effect. 

 

25

--------------------------------------------------------------------------------


 

After the Amendment Effective Date, any reference to the Credit Agreement shall
mean the Credit Agreement as modified hereby; provided that any reference in the
Credit Agreement to the date of the Credit Agreement as modified hereby shall in
all instances remain as of November 22, 2005, and references in the Credit
Agreement to “the date hereof” and “the date of this Agreement,” and phrases of
similar import, shall in all instances be and continue to refer to November 22,
2005, and not the date of this Amendment.  This Amendment shall constitute a
“Loan Document” for all purposes of the Credit Agreement and the other Loan
Documents.

 

26

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.

 

 

POLYMER GROUP, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

S-1

--------------------------------------------------------------------------------


 

Each of the undersigned, in its capacity as a Guarantor, hereby acknowledges the
terms and conditions set forth in this Amendment and hereby ratifies and
confirms its obligations under the Loan Documents to which it is a party.

 

 

 

CHICOPEE, INC.

 

DOMINION TEXTILE (USA) LLC

 

FABPRO ORIENTED POLYMERS, LLC

 

FABRENE LLC

 

PGI EUROPE, INC.

 

PGI POLYMER, INC.

 

PRISTINE BRANDS CORPORATION

 

CHICOPEE HOLDINGS, B.V.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

S-2

--------------------------------------------------------------------------------


 

 

CITICORP NORTH AMERICA, INC.,

 

as Administrative Agent and Swingline Lender

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

CITIBANK, N.A.,

 

       as Issuing Bank

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

S-3

--------------------------------------------------------------------------------


 

 

 

 

       as Lender

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

If two signatures are required:

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Amount of Term Loans Held:

$

 

 

 

 

Amount of Term Loans Extended:

$

 

 

 

 

Amount of Revolving Credit

 

 

Commitments Held:

$

 

 

 

 

Amount of Revolving Credit

 

 

Commitments Extended:

$

 

S-4

--------------------------------------------------------------------------------
